PER CURIAM.
The record in this case is insufficient to support the upward deviation from the $896.00 per month child support guideline that applies in this case. See § 61.30, Fla. Stat. (1995). Accordingly, on remand, the trial court is directed to modify its order so as to only require the Former Husband to pay the guideline amount of $896.00 per month. In addition, the record does not reflect that the Former Husband has the ability to pay the Former Wife’s attorney’s fees. Therefore, on remand, the trial court is directed to modify its order to reflect that each party shall bear their own attorney’s fees. In all other respects, the order under review is affirmed.
Affirmed in part, reversed in part and remanded with directions.